Per Curiam.
1. The petition alleged that the defendant had actual notice of the general scheme of development of Rich’s subdivision in the City of Bainbridge and of the restrictions imposed on the lots in said subdivision. The allegation as to actual notice was an allegation of fact, and not of a mere conclusion of the pleader.
2. The petition set forth a cause of action, as against a general demurrer.

Judgment reversed.


All the Justices concur, except Russell, O. J., who dissents, and Beck, P. J., absent for providential cause.

J. B. Bower Jr., for plaintiffs.
B. G. Hartsfieldj for defendant.